DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                          MICHAEL OGRODNICK,
                               Appellant,

                                        v.

                         MICHELLE OGRODNICK,
                               Appellee.

                                  No. 4D21-2938

                             [October 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502019DR008171XXXXNB.

  Troy W. Klein of Law Office of Troy W. Klein, P.A., West Palm Beach, for
appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                             *           *          *

    Not final until disposition of timely filed motion for rehearing.